Opinion by
Mr. Justice Roberts,
Appellant Arlene Nixon does not deny that on January 12, 1973, she stabbed and Miled Belton Carter. At trial before a judge sitting without a jury, appellant contended that she stabbed Carter in self-defense. A confession which had been the subject of an unsuccessful pretrial motion to suppress was admitted into evidence over defense objection. The trial judge found appellant guilty of voluntary manslaughter1 2and carrying a concealed deadly weapon.2 Concurrent sentences of two and one-half to eight years and six months to one year imprisonment were imposed. This appeal followed.
The single issue before us is the voluntariness of appellant’s confession.3 Review of the record reveals *610no error in the suppression court’s conclusion that the confession was the product of “an essentially free and unconstrained choice.” Commonwealth v. Riggins, 451 Pa. 519, 525, 304 A.2d 473, 476 (1973) (emphasis omitted); Commonwealth v. Hallowell, 444 Pa. 221, 225-26, 282 A.2d 327, 329 (1971); see Blackburn v. Alabama, 361 U.S. 199, 207-08, 80 S. Ct. 274, 280-81 (1960). Neither do we find error in the court’s admission of the confession at trial.
The trial court found appellant guilty of voluntary manslaughter and carrying a concealed deadly weapon. There is no basis for disturbing these verdicts.
Judgments of sentence affirmed.

 Appellant was indicted for murder generally. Prior to trial, a jury was waived and the Commonwealth stipulated that the homicide rose no higher than murder in the second degree.


 This Court has jurisdiction on appeal from convictions of felonious homicide pursuant to the Appellate Court Jurisdiction Act of 1970, Act of July 31, 1970, P.L. 673, art. II, § 202(1), 17 P.S. § 211.202(1) (Supp. 1973). The appeal from the weapons conviction was transferred here from the Superior Court.


 Appellant also challenges the constitutionality of the Muncy Act, Act of July 25, 1913, P.L. 1311, § 15, as amended, 61 P.S. § 566 (Supp. 1973). This issue need not be reached because of the absence of a showing of prejudice.